DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to a method of gasification.
Group II, claim(s) 4-9, drawn to an apparatus for mixing and pre-burning a gasification agent.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a gasifier comprising a mixing chamber and furnace chamber, the mixing chamber in communication with a gasification agent transport pipe, a carbon-containing fly ash transport pipe and pulverized coal transport pipe connected to the middle portion of the mixing chamber, and a distribution plate connecting the mixing chamber with the furnace, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morihara (US 4,773,917).  See art rejections below for elaboration.
During a telephone conversation with Andy Han on 5/6/21 a provisional election was made with traverse to prosecute the invention of Group II, claims 4-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Group I, claims 1-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the high temperature air transport pipe, oxygen transport pipe, and water vapor transport pipe of claims 6 and 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morihara (US 4,773,917).
Regarding claim 4, Morihara discloses an apparatus comprising: a gasifier body 22; a coal pipe 5,7 left; an ash pipe 5,7 right; a gasification agent pipe 6,9 (column 9, lines 2-11); wherein the gasifier body 22 comprises a furnace chamber 10 provided in an upper section of the body 22, a gas distribution plate 2 provided in the middle of body 22, and a mixing chamber 8 in a lower portion of the body 22 (see Figure 12); where the pipe 5,7 left is in communication with a middle portion of the mixing chamber 8 and capable of feeding the mixing chamber 8 pulverized coal (column 9, lines 2-11); wherein the ash pipe 5,7 right is capable of feeding ash/solid fuel to the mixing chamber 8 (column 9, lines 2-11); and the gasification agent pipe 6,9 is in communication with a bottom portion of the mixing chamber 8 and capable of providing gasification agent to the mixing chamber 8
Regarding claims 5 and 7, Morihara discloses that the pipe 6,9 is capable of providing oxygen and steam (column 9, lines 2-11).
Regarding claims 6 and 8, Morihara discloses an air transport pipe 7,6A, an oxygen transport pipe 9,6A, and a water vapor pipe 6B (column 9, lines 2-11).
Regarding claim 9, Morihara discloses a coal transport pipe 5,7 capable of providing coal to the furnace 10 (column 9, lines 2-11) and a gas-material transport pipe (unlabeled pathway at the top of furnace 10 in Figure 11, see column 9, lines 26-40).

Suggestions for Compact Prosecution
It should be noted that the materials described in the claims are not positively recited. Stating that the apparatus has a pulverized coal transport pipe does not necessitat that pulverized coal is an element of the invention. Instead, a transport pipe is positively recited and its usage described as for pulverized coal. This is true for the remaining claimed pipes as well. Thus Morihara—or any other reference—need only be capable of supplying this material. Applicant is suggested to positively recite a source of pulverized coal connected to the pulverized coal transport pipe to give the material patentable weight.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725